Citation Nr: 9911427	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for 
service connected hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

The veteran filed a claim in August 1996 for service 
connection for hearing loss.  This appeal arises from the May 
1997 rating decision from the Philadelphia, Pennsylvania 
Regional Office (RO) that granted the veteran's claim for 
service connection for hearing loss of the left ear with an 
evaluation of 0 percent.  The veteran's claim for service 
connection for hearing loss of the right ear was denied.  A 
Notice of Disagreement was filed in July 1997 and a Statement 
of the Case was issued in October 1997.  A substantive appeal 
was filed in October 1997 with no hearing requested.

The issue of entitlement to a rating in excess of 0 percent 
for hearing loss of the left ear is the subject of the Remand 
decision below.


FINDING OF FACT

The veteran has presented no competent evidence to show that 
he currently suffers from hearing loss of the right ear; the 
claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss of the right ear is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in January 1966, no 
history of hearing loss was reported.  On examination, the 
veteran's ears were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows: (Note:  The findings have been converted 
from ASA units to ISO units to facilitate comparison to later 
tests which used ISO units.)




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5

On a discharge examination in December 1969, no history of 
hearing loss was reported.  On examination, the veteran's 
ears were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
50

In August 1996, the veteran filed a claim for service 
connection for disabilities to include hearing loss of the 
right ear.

Associated with the file were VA outpatient audiograms dating 
from January 1984 to March 1996.

On an audiological evaluation in January 1985, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10

On an audiological evaluation in January 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10

On an audiological evaluation in February 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
15

On an audiological evaluation in January 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
10

On an audiological evaluation in January 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
10

On an audiological evaluation in January 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15

On an audiological evaluation in January 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
20

On an audiological evaluation in January 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
20

On an audiological evaluation in January 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
15

On an audiological evaluation in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
25

On an audiological evaluation in January 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
20

On an audiological evaluation in April 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
20
20

On an audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
25

On an audiological evaluation in March 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20

The examiner indicated that the veteran had mild high 
frequency sensorineural hearing loss beginning at 6000 Hz for 
the right ear.  Speech discrimination score was 100 percent 
for the right ear.  

On the VA audiological examination in January 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The veteran exhibited a mild high 
frequency sensorineural hearing loss beginning at 4000 Hz for 
the right ear.

By rating action of May 1997, service connection for hearing 
loss of the right ear was denied.  The current appeal to the 
Board arises from this denial.

Associated with the file were VA outpatient audiograms dating 
from 1979 to 1983.

On an audiological evaluation in 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10

On an audiological evaluation in June 1979, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15

On an audiological evaluation in January 1981, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
-5

On an audiological evaluation in January 1982, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10

On an audiological evaluation in January 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Where a veteran served 90 days or 
more during a period of war and an organic disease of the 
central nervous system (high frequency hearing loss) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has hearing loss of 
the right ear that was incurred during service.  

The service medical records show the veteran has hearing 
loss.  However, on the VA audiograms beginning in 1979, 
hearing loss of the right ear for VA compensation purposes 
has not been demonstrated to exist.  38 C.F.R. § 3.303.  As 
there is no current medical evidence to establish the 
presence of a hearing loss disability of the right ear as 
defined by VA, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim for hearing loss of the right ear is 
found in his statements; however, lay evidence is inadequate 
to establish the severity of hearing loss.  Rather, this 
determination requires specialized training.  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection for hearing loss of the right ear.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss of the right ear is 
denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The examination in this case is not 
contemporaneous.  In Snuffer v. Gober, 10 Vet. App. 400 
(1997), the United States Court of Veterans Appeals (Court) 
held that where an appellant complained of increased hearing 
loss two years after his last audiology examination, VA 
should have scheduled him for another examination.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994), wherein the Court 
held that an examination conducted about two years before a 
BVA decision was too remote to be a contemporaneous 
examination where the veteran had presented evidence 
indicating that there had been a material change in his 
condition and that his current rating was insufficient.

In this case, the last VA audiology examination was in 
January 1997, and the veteran has asserted that his hearing 
loss has increased in severity since that time.  Accordingly, 
although further delay is regrettable, additional development 
is considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected hearing loss since 
March 1996.  After securing the necessary 
release(s), the RO should request the 
records that are not already contained in 
the claims folder.

2.  The RO should schedule the veteran 
for a VA ear examination, to include an 
audiological evaluation, to determine the 
severity of his service connected hearing 
loss.  

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  Consideration should also be given 
to the recent case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

